Citation Nr: 0516855	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  95-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to direct service connection for a 
respiratory disorder manifested by shortness of breath.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a respiratory disorder due to an undiagnosed 
illness.

3.  Entitlement to an effective date earlier than November 2, 
1994, for service connection of a respiratory disorder 
manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Fellow Servicemember
ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from May 1982 to 
December 1986.  He was called to Reserve active duty from 
September 1990 to May 1991, and served in Southwest Asia 
during Operations Desert Shield and Desert Storm.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Nashville, Tennessee, Regional Office (RO) that granted 
service connection for shortness of breath due to an 
undiagnosed illness, at a 10 percent disability rating, 
effective November 2, 1994.  That rating decision was upheld 
in a subsequent rating decision by the Atlanta, Georgia, RO.  
Appellant disagrees with the rating for three reasons: he 
contends that service connection should be direct, rather 
than via an undiagnosed illness; that the effective date of 
service connection should be earlier than November 1994; and, 
that a higher initial rating should have been assigned.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

This case was originally under the jurisdiction of the RO at 
St. Petersburg, Florida, but was transferred to the Atlanta 
RO because appellant was an employee of the St. Petersburg 
RO.

Appellant and a fellow servicemember testified in a hearing 
before the RO's Hearing Officer in January 1994. A transcript 
of that testimony has been associated with the file.

The case was remanded for further development in April 2000 
and May 2004.  That development has been accomplished, and 
the file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has a current respiratory disorder for which 
there is no clinical diagnosis.  Medical evidence of record 
states that it is as likely as not that appellant's 
undiagnosed respiratory disorder is consequent to exposure to 
environmental conditions in the Persian Gulf War.  Appellant 
has current service connection for obstructive lung defect 
due to an undiagnosed illness.  No other chronic lung 
pathology is shown that is related to active service.

2.  At the time of service connection, appellant's 
respiratory disorder was manifested by minimal obstructive 
lung defect that more closely approximated a mild degree of 
disability than a moderate degree.  None of the five 
pulmonary function tests of record meet the objective 
schedular criteria for a higher disability rating.    

3.  The current effective date for appellant's service-
connected disability is the date his entitlement to the 
benefit arose; i.e., the effective date of the statute that 
created the entitlement.  There is no evidence showing an 
exception to the general rule that effective date of service 
connection shall be the date of the claim or the date that 
entitlement to benefits arose, whichever is later.


CONCLUSIONS OF LAW

1.  Appellant does not have a diagnosed pulmonary disorder 
that was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2004).

2.  Schedular criteria for an initial rating in excess of 10 
percent for a respiratory disorder due to an undiagnosed 
illness were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.41, 4.97, Diagnostic Code 6603 (1996-2004).

3.  Appellant is not entitled to an effective date earlier 
than November 2, 1994, for grant of service connection for 
shortness of breath due to an undiagnosed illness.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the rating decision under appeal was 
issued in May 1995.  That rating was upheld by another rating 
decision in August 1998.  These two rating decision, as well 
as the Statement of the Case (SOC) in October 1998, and the 
Supplemental Statements of the Case (SSOC) in October 1998, 
March 2003, and January 2005, all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
sent appellant a VCAA duty-to-assist letter in June 2001, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to challenge the 
initial rating decision.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; there are also private medical 
records on file, and there is no indication that there are 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant's service medical records are on file.  Appellant 
was treated for chest pain without shortness of breath in 
October 1986; the impression was pleurisy.  His separation 
physical in April 1991 notes lungs and chest as normal.  His 
supporting Report of Medical History in April 1991 noted that 
appellant had a cough in theater and noted a history of 
chronic cough, although there is a marginal note next to that 
entry stating "not a problem."

Appellant submitted a claim for service connection for 
shortness of breath in October 1991.  He also submitted a 
claim for pleurisy at that time.

Appellant underwent a VA medical examination in November 
1991.  Appellant reported that during the Persian Gulf War 
his unit was quartered at an old cement factory with 
significant amounts of dust on the floor, and appellant 
noticed at that time that he frequently developed bronchitis.  
On his return to the United States, appellant had an episode 
of chest pain, coughing, and shortness of breath, but a 
workup at a local hospital found no abnormalities. Appellant 
stated that he continued to have intermittent productive 
cough and shortness of breath.  However, on physical 
examination there were no observed deficits (other than 
reported shortness of breath on exercise) and chest X-ray was 
within normal limits.  The examiner's impression was history 
of shortness of breath and chest pain, with possible dust 
exposure.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in December 1991 explaining that during deployment 
to Saudi Arabia (November 1990 to April 1991) his unit lived 
in a "tent city" located in an abandoned concrete factory.  
The ground was 6-to-8 inches deep in cement dust.  While in 
Saudi Arabia, appellant developed constant sinus, bronchial, 
and respiratory problems that continued to the present day.  
Appellant noted that the VA medical examination had not 
included a pulmonary function test (PFT), and he asked that a 
PFT be administered.  

Appellant had a PFT at Humana Hospital in January 1992.  
Forced expiratory volume in one second (FEV-1) was 104 
percent predicted pre-treatment (109 percent post-treatment).  
Forced vital capacity (FVC) was 108 percent predicted pre-
treatment (109 percent predicted post-treatment).  The ratio 
of FV-1 to FVC (FEV-1/FVC) was 98 percent predicted pre-
treatment (101 percent predicted post treatment).  Diagnosis 
was shortness of breath.
 
RO issued a rating decision in April 1992 denying service 
connection for shortness of breath, based on a determination 
that there was no diagnosed cause for the condition.  
Appellant submitted a Notice of Disagreement (NOD) in July 
1992.

Appellant had a VA PFT in August 1993.  Relevant readings 
(all pre-treatment) were as follows.  FEV-1 was 104 percent 
predicted.   FVC was 104 percent predicted.  FEV-1/FVC was 73 
percent predicted.  Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 122 
percent predicted.  The computerized interpretation stated 
that there was minimal obstructive lung defect.  Airway 
obstruction was confirmed by the decrease in the flow rate at 
25 percent, 50 percent, and 75 percent of the flow volume 
curve, but lung volumes and diffusion capacity were within 
normal limits.

Appellant also had a VA X-ray in August 1993, in which the 
impression was normal chest.

In December 1993 VA received a VA Form 21-4138 by I.J., who 
identified himself as a member of appellant's unit in Saudi 
Arabia.  The letter asserts that the unit was quartered in a 
location called "cement city" at which personnel were 
exposed to 6-to-8 inch deep cement dust as well as exhaust 
fumes from vehicles.  The letter also asserts that unit 
personnel painted their vehicles with chemical reactive paint 
without being issued protective clothing.

In December 1993, appellant submitted an excerpt from an 
article entitled "An Overview of Occupational Pulmonary 
Diseases" that states cement dust may cause impairment not 
readily visible in X-rays that may be detected by PFT.

In January 1994, the St. Petersburg RO submitted a request to 
the VA Director of Compensation and Pension Services for an 
advisory opinion as to whether evidence of exposure to cement 
dust or exposure to chemical agent resistance coating (CARC) 
paint would be sufficient to warrant a finding of service 
connection for chronic lung condition.  The Director of 
Compensation and Pension Service responded in January 1994 
that the evidence of record was insufficient to provide an 
opinion. 

Appellant and I.J. testified in a hearing before the St. 
Petersburg RO's Hearing Officer in January 1994.  Appellant 
testified that he did not personally paint any vehicles with 
CARC, but he was present during the painting process 
(Transcript, pg. 1).  Appellant was exposed to the spray in 
the air, as well as to the paint on the soldiers who had been 
conducting the painting (Transcript, pg. 2).  The military 
personnel did not receive any protective clothing or 
specialized training for the CARC painting, and were not 
advised of the hazards (Transcript, pg. 2).  

I.J. testified that he personally participated in CARC 
painting, and that he witnessed appellant being present on at 
least a couple of occasions (Transcript, pg. 3).  I.J. also 
testified that the "cement city" area in Saudi Arabia was 
covered in cement dust, in which military personnel performed 
all their daily functions (Transcript, pg. 4).  The unit was 
in the "cement city" area for approximately three weeks 
(Transcript, pg. 4).  I.J. testified that he had current 
respiratory symptoms similar to appellant (Transcript, pg. 
4).

Appellant testified that the unit was actually in "cement 
city" for exactly 21 days, and that the dust was ankle-deep 
Portland cement with the fine consistency of talcum powder 
(Transcript, pg. 5).  Appellant recalled that his soldiers 
complained to him about their respiratory symptoms at the 
time (Transcript, pg. 6).  While in "cement city" appellant 
developed symptoms that persisted to the present day: 
shortness of breath, sinus problems, sinus headache, and 
nasal congestion (Transcript, pg. 6).  

Appellant had a VA PFT in February 1994.  Relevant findings 
were as follows.  FEV-1 was 108 percent of predicted.  The 
ratio of FEV-1 to FVC was 76 percent.  DLCO (SB) is not 
recorded.  The computerized interpretation states that 
spirometry was within normal levels.

Appellant had a VA pulmonary consultation in February 1994.  
Appellant complained of dyspnea on exertion first noted 
during and after the Persian Gulf War.  Appellant reported 
current nonproductive cough and associated frontal chest 
pain.  The provider's impression was history of small airway 
disease; spirometry indicates minimal obstruction but unable 
to rule out concomitant condition.

Appellant had a VA chest X-ray in February 1994 that gave the 
impression of normal chest.

Appellant had a VA special pulmonary examination in February 
1994.  He complained of shortness of breath after any 
exertion, to include singing in the church choir or climbing 
one flight of stairs.  The examiner noted that there were no 
objective findings of pulmonary problems; there was no 
external evidence of any pulmonary problems, no known active 
malignancy, and no evidence of structural changes to the 
lung.  Diagnosis was possible early chronic obstructive lung 
disease and rule out silicosis or some associated problem 
secondary to dust inhalation.

The file contains a letter from R.C. received in March 1994.  
R.C. described himself as a member of appellant's unit.  R.C. 
asserted that appellant had been exposed to CARC fumes and to 
dust in "cement city."  R.C. also asserted that after 
leaving "cement city" the unit moved to a camp called 
"super leg city" where the dust was not as thick but where 
the unit was housed in poorly ventilated concrete block 
buildings.

The file also contains a letter from K.W.K., received in 
March 1994.  K.W.K. asserted that he was a member of 
appellant's unit during the CARC painting and in Saudi 
Arabia.  K.W.K. stated that soldiers who participated in the 
CARC painting complained of headaches and dizziness, and 
those soldiers also complained that the CARC paint caused a 
burning sensation on the skin.  In regard to the "cement 
city" conditions, K.W.K. affirmed that the environment was 
extremely dusty and that K.W.K. himself continued to have a 
productive cough to the present day.

RO submitted another request for advisory opinion to the 
Director of VA Compensation and Pension Services in March 
1994, again requesting an opinion regarding any residual 
disability consequent to exposure to dust and CARC paint.  
The Director of Compensation and Pension Services responded 
in March 1994 that no advisory opinion would be forthcoming, 
since the Hearing Officer had not yet announced a decision.  

The Hearing Officer released a decision denying service 
connection for residuals of pleurisy and shortness of breath 
in July 1994.  The Director of Compensation and Pension 
Service concurred with the decision in a letter to RO dated 
July 1994.

Appellant submitted a letter to RO in February 1995 
essentially asserting that the VA PFT in August 1993 showed 
that appellant had a "minimal obstructive lung defect" and 
that this constituted a diagnosis applicable to granting 
service connection effective the original claim (October 
1991).  Appellant also asserted that if RO had ordered a PFT 
earlier, as he requested, his disability would have been 
documented earlier. 

In May 1995, RO issued a rating decision that granted service 
connection for shortness of breath due to an undiagnosed 
illness consequent to service in Southwest Asia during the 
Persian Gulf War.  The initial rating was 10 percent 
disabling.  The effective date was November 2, 1994, that 
being the date of enactment of the statute that created the 
"undiagnosed illness" theory of entitlement.

Appellant submitted an NOD in February 1996.  The NOD argues 
that appellant should have been granted direct service 
connection consequent to his exposure to dust and CARC paint, 
and that the effective date of such direct service connection 
should be May 1991.  The NOD contends that appellant had been 
validly diagnosed with chronic obstructive pulmonary disease 
(COPD), analogous to pulmonary emphysema, bronchitis, or 
asthma.  The NOD also argues that appellant's initial rating 
should have been more than 10 percent, since he had submitted 
statements that showed entitlement to a 30 percent rating 
(moderate dyspnea after climbing one flight of steps or 
walking one block on level ground).

The file contains private treatment records from Dr. B.N. 
dated November 1996 and February 1997.  Appellant complained 
shortness of breath while walking around in the house.  
Appellant's history of minimal obstructive airway disease was 
noted.  Dr. B.N.'s impression was COPD.

Appellant had a VA medical examination in January 1997.  
Appellant complained of dyspnea on exertion, and that he 
currently became short of breath on going up two flights of 
stairs or doing a brisk movement.  Appellant had no current 
symptoms or chest pain.  On physical examination, the lungs 
were clear bilaterally.  A contemporaneous PFT showed the 
following measurements: FAV-1 of 88 percent predicted, FAV-
1/FVC ratio of 74 percent, total lung volume capacity 98 
percent of predicted, and vital capacity 101 percent of 
predicted; the examiner noted that this constituted a normal 
PFT.  Contemporaneous chest X-ray was normal, with no 
evidence of pleural disease.  The examiner noted that 
appellant was able to sustain exercise stress test for 10 
minutes without difficulty.  The examiner's impression was 
dyspnea, based on the examination and tests.  However, the 
examiner could not conclude that the dyspnea was secondary to 
any pulmonary disease.    

Appellant submitted another NOD in July 1998 in which he 
contended that he had been competently diagnosed with COPD, 
which was recognized as a respiratory disease in the new 
rating schedule that came into effect in October 1996.  
Appellant also contended in the NOD that VA has recognized 
CARC paint as a lung pathogen.  The NOD contends that 
appellant is accordingly entitled by law to direct service 
connection, with effective date of May 1991.

Appellant submitted another VA Form 9 in December 1998 
asserting that he has been diagnosed with COPD, which was 
only recognized as a rated disability several years after he 
submitted a claim for service connection; accordingly, 
appellant should be granted service connection for COPD with 
an effective date of the original submission of his claim.  
The VA Form 9 also asserts that appellant is entitled to a 30 
percent rating under both the old and new rating criteria.

Appellant had a VA medical examination in October 2001.  The 
examiner reviewed the C-file prior to the examination.  
Appellant complained of current chronic dyspnea that he 
attributed to exposure to CARC paint and cement dust during 
the Persian Gulf War.  Appellant stated that despite 
treatment with multiple regimens of oral antibiotics, he 
continued to have daily dry cough and dyspnea without 
significant exertion.  Physical examination of appellant was 
unremarkable.  The examiner noted that chest X-ray in 
September 2001 was unremarkable.  PFT revealed measurements 
as follows: FVC 92 percent predicted (96 percent predicted 
post-treatment) and FEV-1 86 percent predicted (92 percent 
predicted post-treatment).  The examiner's impression was 
that appellant had chronic dyspnea, although examination and 
laboratory data revealed no acute findings.  Specifically, 
appellant had normal X-ray and PFT.  The PFT revealed no 
evidence of obstructive or pulmonary deficit.  There was 
evidence of adequate arterial oxygenation.  Therefore, the 
etiology and subjective complaints of dyspnea remained 
unclear.

The examiner wrote as an addendum that in his medical opinion 
appellant has respiratory symptoms that cannot be attributed 
to a known clinical diagnosis.  Onset of symptoms began 
during the Persian Gulf War, and it is as likely as not that 
appellant's current pulmonary disorder is attributable to 
CARC paint and his "tent city" experience.    
   
III.  Analysis

Entitlement to direct service connection

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, appellant clearly has a 
respiratory problem, but there is no competent diagnosis of a 
pulmonary disorder.  Appellant's NOD contends that appellant 
was competently diagnosed with chronic airway obstruction, 
alternatively called chronic obstructive pulmonary disease 
(COPD) or chronic obstructive lung disease (COLD), but the 
file does not substantiate that assertion.  In February 1994, 
the VA pulmonary examiner could find no objective evidence of 
a pulmonary disorder; that examiner diagnosed "possible 
early COPD" but this not a competent diagnosis of a present 
disability.  In the most recent VA examination (October 2001) 
the examiner specifically stated that appellant's respiratory 
symptoms could not be attributed to a known clinical 
diagnosis.  While the treatment records and examinations 
provide an impression of chronic airway obstruction as a 
symptom, the evidence of record shows that there is no 
clinical diagnosis for appellant's current respiratory 
disorder.  

The second part of the Hickson analysis is medical or lay 
evidence of in-service injury or disease.  In this case, 
there is ample lay evidence of record that appellant was 
exposed to CARC paint and to extremely dusty conditions 
during the Persian Gulf War.  

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
claimant's military service.  In this case, the VA medical 
examiner in October 2001 stated that it is at least as likely 
as not that appellant's current undiagnosed respiratory 
symptoms are consequent to exposure to CARC paint and dust in 
the Persian Gulf.  

Based on the above analysis, the Board finds the Hickson 
requirements for direct service connection have not been met.  
Appellant has a current respiratory disorder that is more 
likely than not attributable to his military service, but 
there is no clinical diagnosis for that disorder, and without 
a diagnosis there can be no service connection.  The Board 
notes that appellant has been granted service connection for 
an undiagnosed illness consequent to the Persian Gulf War, 
and finds that such a grant was due and appropriate based on 
the evidence of record.
 
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for direct service 
connection and the doctrine of reasonable doubt does not 
apply.

Entitlement to an initial evaluation in excess of 10 percent

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, since that would constitute 
pyramiding.  Brady V. Brown, 4 Vet. App. 203 (1993), citing 
38 U.S.C.A. § 1155.

The regulations do not permit ratings under codes 6600 
through 6817 to be combined with each other.  38 C.F.R. 
§ 4.96(a) (2004).  Rather, a single rating is assigned under 
the code that reflects the dominant disability.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

During the pendancy of appellant's appeal, VA amended the 
schedular criteria for rating respiratory disorders, 
effective October 7, 1996.  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant applies, unless Congress 
provided otherwise or permitted VA to do otherwise, and VA 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 
11-97 (Mar. 24, 1997).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
prior to the effective date of the change.  38  U.S.C.A. § 
7104(c) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).
 
In this case, appellant was diagnosed with an unspecified 
obstructive lung defect, and his primary manifestation was 
shortness of breath.  RO rated the disability by analogy 
under Diagnostic Code 6603 (pulmonary emphysema).  As noted 
below, there was no specific diagnostic code for chronic 
obstructive pulmonary disease (COPD) until the new rating 
schedule.  

Under the old (pre-October 1996) rating schedule, the 
criteria for Diagnostic Code 6603 were as follows:

For a rating of 10 percent: mild, with evidence of 
ventilatory impairment on PFTs and/or definite dyspnea on 
prolonged exertion.

For a rating of 30 percent: moderate, with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface; PFTs consistent with 
findings of moderate emphysema (emphasis added).

For a rating of 60 percent: severe, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by PFTs with marked impairment of health.

For a rating of 100 percent: pronounced; intractable and 
totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed on chest X-rays and PFTs.

Applying the criteria of the old rating schedule to 
appellant's symptoms, the Board finds that appellant's 
condition more closely approximated the criteria for the 
current (10 percent) rating.  The term consistently used by 
medical providers in "minimal" obstructive lung disorder, 
and by its own terms this more closely approximates to 
"mild" disability than to "moderate" disability.  
Appellant argued in his NOD that he met the criteria for a 30 
percent rating because he experienced moderate dyspnea after 
climbing one flight of stairs or walking more than one block 
on even ground.  However, the criteria for 30 percent also 
require PFTs consistent with a finding of moderate emphysema, 
and appellant's PFTs showed only a mild pulmonary impairment. 

The new (post-October 1996) rating schedule established new 
criteria for Diagnosis Code 6603 (pulmonary emphysema).  It 
also added Diagnostic Code 6604 (COPD), which accurately 
describes appellant's claimed disability.  However, the 
criteria are identical for Diagnostic Codes 6603 and 6604, so 
there is no advantage to appellant in rating under the new 
code.

Under the new rating schedule, the criteria for Diagnosis 
Codes 6603 and 6604 are as follows:

For a rating of 10 percent: Forced Expiratory Volume in 1 
second (FEV-1) of 71-to-80 percent predicted, or ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 66-to-80 
percent predicted.

For a rating of 30 percent: FEV-1 of 56-to-70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56-
to-65 percent predicted.

For a rating of 60 percent: FEV-1 of 40-to-55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 
40-to-55 percent, or maximum oxygen consumption of 15 to 20 
ml/kg/min with cardiorespiratory limit.

For a rating of 100 percent: FEV-1 less than 40 percent 
predicted, or FEV-1/FVC less than 40 percent, or DLCO (SB) 
less than 40 percent predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with cardiac or 
respiratory limitation, or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension shown by Echo or cardiac catheterization, or 
episode(s) of acute respiratory failure, or requires 
outpatient oxygen therapy.   

Applying the criteria of the new rating schedule to the 
symptoms above, the Board finds that appellant's condition 
more closely approximates the current rating of 10 percent.  
Rating at 30 percent requires an FEV-1 reading of 70 percent 
predicted or less, and all PFTs of record show FEV-1 readings 
higher than 70 percent predicted (104 percent in January 1992 
and August 1993, 108 percent in February 1994, 96 percent in 
January 1997, and 86 percent in October 2001).  
Alternatively, rating at 30 percent requires a FEV-1/FVC 
ratio of 70 or less, and there are no PFTs on record that 
satisfy this alternative requirement (98 percent in January 
2002, 73 percent in August 1993, 76 percent in February 1994, 
74 percent in January 1997, and not recorded in October 
2001).   

Based on the analysis above, the Board finds that under both 
the old and new rating criteria appellant's condition more 
closely approximated the schedular criteria for the current 
initial rating of 10 percent.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria for the current rating.  
The doctrine of benefit-of-the-doubt is accordingly not 
applicable to this claim.

Entitlement to an effective date earlier than November 2, 
1994

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  The pertinent 
implementing regulation provides that for direct service 
connection the effective date will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year of separation.  
Otherwise, the effective date is the date of the receipt of 
the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  Benefits cannot be paid 
prior to the time of liberalizing legislation affording a 
basis of the grant of the benefit.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

In this case, appellant's claim for service connection for a 
respiratory disorder was received in October 1991.  As 
discussed above, RO denied direct service connection because 
there was no diagnosed disorder, but later granted service 
connection as an undiagnosed illness consequent to the 
Persian Gulf War.  Service connection was granted with an 
effective date of November 2, 1994, that being the date that 
Public Law 103-446, which established entitlement to benefits 
for manifestations of undiagnosed illness and was 
subsequently codified as 38 C.F.R. § 3.317, was enacted.

Appellant contends that he should have an earlier effective 
date for service connection, since he submitted a claim for 
benefits prior to November 1994.  However, as noted above, 
under 38 C.F.R. § 3.400(b)(2) the effective date is the date 
of the receipt of the claim or the date the entitlement 
arose, whichever is later.  Since in this case entitlement 
arose with the enactment of Public Law 103 in November 1994, 
that is the later date and is the appropriate date of service 
connection.  Service connection cannot be granted earlier 
than the basis of entitlement to the benefit.  38 C.F.R. 
§ 3.400.

The Board notes that appellant's claim for earlier effective 
date was to some degree an adjunct to his claim for direct 
service connection; had his claim for direct service 
connection been granted, the statute would no longer be 
relevant to entitlement, and the date of receipt of the claim 
would determine the effective date.  However, since the claim 
for direct service connection has been denied, the statute 
remains the basis for entitlement, and the date of enactment 
of the statute controls the effective date of service 
connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


	(CONTINUED ON NEXT PAGE)

ORDER

Direct service connection for a pulmonary disorder manifested 
by shortness of breath is denied.

An initial evaluation in excess of 10 percent for shortness 
of breath due to an undiagnosed illness is denied. 

An effective date earlier than November 2, 1994, for service 
connection for shortness of breath is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


